DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 7 and 8 have been cancelled.
The rejection of claims under 35 USC 112(b) is withdrawn in view of the amendment to the claims. However, a new rejection appears below due to the amendment to the claims.
The rejection of claims under 35 USC 112(a) is withdrawn in view of the amendment to or cancelation of the claims. Specifically, the antigen binding protein has been designated as having a heavy and light chain variable domain of an immunoglobulin for binding to CD16A to activate cytotoxicity of NK cells through CD16A engagement, and the cytokine is selected from the group consisting of IL-2, IL-12, IL-15, IL-18 and a combination thereof.
The rejection of claims under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (Clin. Cnc. Res. 7:1873-1881, July 2001) as applied to claims 1, 3-9, 12 and 14 above, and further in view of Reusch et al. (mAbs, 6(3):727-738, May/June 2014), Wu et al. (J. Hematol., Oncol. 8:96, 4 pages, 01 Aug. 2015) and Romee et al. (Scientifica, vol. 2014: Article ID 205796, 18 pages, 25 Jun 2014) is replaced with the same rejection including the addition of Hank et al. (Clin. Canc. Res. 5:281-289) to address the limitation of new claims specifying a dose less than 6 million units/m2/day of IL-2.
	
Drawings
The drawings of Figs. 8A-D were received on 10/28/21.  These drawings are accepted.

Claim Objections
Claim 1 is objected to because of the following informalities:  in line 3, start of (i), “and” should be “an”; in line 4, “binding to for” is incorrect.  Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 18 includes in the list of antigen binding protein types nanobodies, which as pointed out in the specification on p. 15, lines 9-10, discusses that nanobodies are from llamas or camels.  The prior art acknowledges that these antibodies comprise only a variable heavy and no variable light chain domain (see Yan et al., J. Transl. Med. 12:343, 2014), as required for the antigen binding protein set forth in claim 1, from which claim 18 ultimately depends. As a result, the antigen binding protein cannot be a nanobody   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 and dependent claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
ex vivo administration of a cytokine to NK cells in the interval between the first and second doses of antigen binding protein. That is, with this method it is not the cytokine but the stimulated cells being administered to the subject.  It appears that were the at least one cytokine administered ex vivo to NK cells, and then the NK cells were infused into the subject prior to the second antigen binding protein dose, that could not be considered ‘administering a dose of a cytokine’ to the subject. As a result, the method claims reciting using ex vivo cytokine stimulation of NK cells are confusing, because this is not administration of a dose of a cytokine to the subject as required by independent claim 1. It appears one skilled in the art would reasonably expect a very short cytokine half-life (e.g., minutes to several hours; see Besssard et al., Mol. Canc. Ther. 8(9):2736-2745, 2009, p. 2741, col. 2, last paragraph). It does not seem that a cytokine administred of ex vivo to stimulate NK cells would still be present when those NK cells were finally administered to the subject.  This is in contrast to an antibody, e.g.AFM-13 with a half-life of 19 hours, administered to NK cells ex vivo and then infused with the NK cells into the subject to be treated.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 9, 12 and 14 remain and new claim 20, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartmann et al. (Clin. Canc. Res. 7:1873-1881, July 2001) is maintained for the reasons of record and for the following reason addressing the .
Hartmann et al. teaches treatment of Hodgkin’s disease (HD) with bispecific antibody anti-CD16//CD30 (BiMAb, HRS-3/A9).  The half-life of the antibody is about 30 hours (p. 1875, col. 2, first paragraph). BiMAb was administered continuously over 4 days or given every other day as a 1-hour infusion.  After 4-5 weeks, a second course of BiMAb was administered.  This was begun after pretreatment with IL-2, which was daily for 7 days before the second BiMab course (p. 1874, col. 1, last paragraph).  Therefore, the IL-2 was administered after at least 3 times the half-life of the BiMAb.  For those patients responding positively to the treatment, a third BiMab cycle was administered (p. 1879, col. 1, last sentence of last paragraph). “Interleukin 2 pretreatment before the second BiMAb course resulted in significant increase of circulating natural killer cells in all five patient treated.” ((p. 1873, col. 1, second to last full sentence). It is stated on p. 1877, col. 2, first paragraph, “A complete second treatment cycle with HRS-3/A9 could be applied as intended in all eight patients (in five cases with cytokines and in three cases without additional cytokines) without adverse reactions….” Further, Table 3 and p. 1879, col. 1, last sentence, show that two patients received a third course of treatment, and one received a further fourth course. Because the antibody is a regular bispecific antibody having 


Applicant argues (top of p. 10 of Remarks) that “Hartmann does not disclose repeating the dose cycle (see [previous] Office Action at page 8, last two lines).”  The argument has been fully considered, but is not persuasive. The Examiner previously overlooked the teachings of Hartmann related to the repeated dosage cycle interval initially.  This is not a new rejection, but has been recast above to address this limitation. Amended claim 1 requires administration as follows: antigen binding protein, cytokine, antigen binding protein (=1 cycle), antigen binding protein, cytokine, antigen binding protein (=repeated cycle). In Hartmann et al., the administration was: antibody (1 cycle), pretreatment with cytokine, antibody (and in some cases combined with IL-2= 2nd cycle), apparent concurrent IL-2 + antibody (3rd cycle), apparent concurrent IL-2 + antibody (4th cycle, see patient 9 in Table 3). It reasonably appears that there were at least 4 days between cycles (i.e., at least 3 times the half-life of the antigen (t1/2=30 hr for BiMAb). The patient receiving 4 cycles would meet the administration limitations for instant claim 1, because it appears the concurrent administration of IL-2 and antibody is encompassed by administering a dose of a cytokine during the interval from step (a) to step (b) as long as the required interval between the first and second antigen binding protein dose is maintained. Further, because the method comprises steps (a)-(c), there is no prohibition against a cytokine also being administered with the first dose of antigen binding protein in the second or subsequent cycle.
The rejection under 35 USC 102 as anticipated by Hartman et al. is not applied to new claim 17-19, 21, 22, 25 or 27-31 because the antigen binding protein of Hartman was a regular bispecific antibody which is bivalent, has an Fc domain and a half-life of about 30 hours. Also, it appears that dosage of IL-2 administered was more than 6 million units/m2/day.


Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 9-13, 17-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hartmann et al. (Clin. Cnc. Res. 7:1873-1881, July 2001) as applied to claims 1, 3-6, 9, 12, 14, 20, 23 and 26 above, and further in view of Reusch et al. (mAbs, 6(3):727-738, May/June 2014), Wu et al. (J. Hematol., Oncol. 8:96, 4 pages, 01 Aug. 2015), Romee et al. (Scientifica, vol. 2014: Article ID 205796, 18 pages, 25 Jun 2014) and Hank et al. (Clin. Canc. Res. 5:281-289).
Hartmann et al. teaches treatment of Hodgkin’s disease (HD) with bispecific antibody anti-CD16//CD30 (BiMAb, HRS-3/A9).  The half-life of the antibody is about 30 hours (p. 1875, col. 2, first paragraph).  BiMAb was administered continuously over 4 days or given every other day as a 1-hour infusion.  After 4-5 weeks, a second course of BiMAb was administered.  This was begun after pretreatment with IL-2, which was daily for 7 days before the second BiMab course (p. 1874, col. 1, last paragraph).  Therefore, the IL-2 was administered after at least 3 times the half-life of the BiMAb.  For those patients responding positively to the treatment, a third BiMab cycle was administered (p. 1879, col. 1, last sentence of last paragraph). “Interleukin 2 pretreatment before the second BiMAb course resulted in significant increase of circulating natural killer cells in all five patient treated.” ((p. 1873, col. 1, second to last full sentence). It is stated on p. 1877, col. 2, first paragraph, “A complete second treatment cycle with HRS-3/A9 could be applied as intended in all eight patients (in five cases with cytokines and in three cases without additional cytokines) without adverse reactions….” Further, Table 3 and p. 1879, col. 1, last sentence, show that two patients received a third course of treatment, and one received a further fourth course. Because the antibody is a regular bispecific antibody having ex vivo stimulation of NK cells by the antibody or a dosage of IL-2 of less than 6 million units/ m2/day.
Reusch et al. teach tetravalent bispecific tandem diabody (TandAb) CD30/CD16A that recruits NK cells for lysis of CD30-expressing tumor cells (abstract).  The TandAb has two binding sites for CD16A and two for CD30, an antigen marker of Hodgkin lymphoma cells (Abstract). It is noted that the majority of anti-CD16 antibodies bind both CD16 isoforms, CD16A and -B, but the TandAb binds only CD16A, so it can bind NK cells without being removed from circulation by granulocytes (end of p. 727, through beginning of p. 728, and p. 729, col. 1). It was found there was no cytotoxicity in the absence of CD30-expressing cells: “(1) bivalent TandAb binding to NK cells does not trigger non-specific cytolytic activity, and (2) CD30-bystander cells are not affected by TandAb-mediated target cell lysis.” (paragraph bridging cols. 1-2, pp. 732). Also, the TandAb had higher affinity for CD30+ KARPAS-299 cells compared to a CD30/CD16A bispecific diabody (Table 1) and more cytotoxic potency (p. 730, col. third paragraph).  
Wu et al. discuss the TandAb CD30/Cd16A of Reusch et al. (reference 27), noting that is also called AFM13 (p. 1/4, col. 2, last paragraph). Also discussed (p. 1/4, paragraph bridging cols. 1-2) is the success of bispecific antibody HRS-3/A9 in the treatment of Hodgkin’s lymphoma, with the conclusion that “These studies led to further development of NK-activating bsAbs.” The half-life of AFM13 is about 19 hours.  Also, it is reported that a phase II study of AFM13 for NK cell-specific agent cellular immunotherapy targeting CD30+ malignancies is underway (p. 3/4, col. 1, first full paragraph).
Romee et al. teach using cytokines in therapy. Allogenic NK cells have been used for cancer treatment leading to remission (p. 2/18, col. 1, last paragraph). “Triggering resting NK cells to kill occurs through integration of activating and inhibitory receptor signals, which is referred to as natural killing [35]. Stimulation with IL-2 or IL-15 for several days results in lymphokine-activated killer (LAK) cells, which have the capacity to kill additional targets that are resistant to resting blood NK cells [67]. For human NK cells, CD16 (the Fc𝛾RIIIa receptor) is a major activating receptor that recognizes antibody-coated target cells, and killing through 
Hank et al. teach that IL-2 has been used clinically in the treatment of cancers (Abstract). Two commercially available forms of IL-2 were compared.  “Clinical trials of IL-2 have used different IL-2 preparations, each individually calibrated to the International Standard. In addition, these different IL-2 preparations have been given using different schedule and dosing regimens.” (p. 281, col. 2, beginning of last paragraph)  For the two IL-2 forms examined, it appeared that a dosage of 1.5 x 106 IU/m2/day for one and 4.5 x 106 IU/m2/day for the other produced similar responses, although the first showed more side effects but greater increase in lymphocytosis (Table 2 and Fig. 1).  Studies that combined outpatient 4-day infusion of IL-2 with other cytokines or antibodies found that MTD (maximum tolerated dose) was 1.5 x 106 units/m2/day (p. 287, col. 2, second paragraph).  The authors conclude that different IL-2 preparation should be evaluated for efficacy and toxicity to determine appropriate dosage (p.288, paragraph bridging cols. 1-2).
It would have been obvious before the effective filing date of the instant invention to substitute TandAb CD16A/CD30 antibody, which has a half-life less than 24 hours, (Reusch et al. and Wu et al.) in the method of Hartmann et al. since both prior art antibodies bind CD16 and CD30, have relatively short half-lives and are said to be useful for treating Hodgkin’s lymphoma disease. It would have been obvious to repeat administration of the anti-CD16A antibody and cytokine as done by Hartmann et al. for as long as the method of beneficial to the patient, whether once, four times or more. The advantage of using AFM13 TandAb was recognized that it is very specific, does not display bystander cytotoxicity and is in phase II clinical trials. It further would have been obvious to stimulate NK cells with IL-2 because Hartmann et al. found the IL-2 increased numbers of circulating NK cells, Romee et al. taught that this can activate and/or expand NK cells for antitumor responses and Hank et al. taught there are commercially available IL-2 products used clinically for the treatment of cancers and to enhance 2/day; however, the skilled artisan would have recognize that routine optimization might be necessary depending on the interleukin product to be administered.  Since the CD16-binding antibody binds CD16A on NK cells, it would also have been obvious wherein the antibody was contacted with the NK cells ex vivo prior to their infusion in the subject as part of adoptive immunotherapy.

Applicant argues (p. 10 or Remarks) that Hartmann et al. discloses pre-treatment with IL-2 before antibody administration, whereas the instant method recites administering repeatedly the cytokine subsequent to a dose of the antibody for regeneration/recovery of NK cells before the consecutive dose of the antibody is administered.  The argument has been fully considered, but is not persuasive.  In all patients described by Hartmann, the first antibody treatment was without IL-2 pretreatment.  The second antibody treatment 4-5 weeks later was preceeded by administration of IL-2 in those patients with stable diseases (p. 1874, col. 1, middle of last paragraph). Subsequent antibody doses appear to have been accompanied by IL-2. As stated on p. 1879, col. 1, last sentence, “[I]n this second study, a complete second BiMAb course could be administered without adverse reaction in eight of eight patients, and a third BiMAb cycle could be administered without adverse reactions in two of the three patients, respectively, when intended, irrespectively of IL-2 pretreatment (five of eight patients)…” It reasonably appears the dosage cycle was repeated twice in half the patients and 3-4 times in 2 of those patients, with at least one patient (#16) receiving 4 courses of antibody and also receiving IL-2. Claim 1 does not exclude the concomitant administration IL-2 with the antigen binding protein, but only requires that the second dose of antigen binding protein be given at least 3 times the half-life after the first. This is supported by the specification on p. 25, where it is stated that “[T]he cytokine may be administered prior, simultaneously or subsequently to the dose of the antigen protein… While the antigen binding protein is to be administered intermittently, the cytokine may be administered continuously or intermittently.” According to the specification, it is only when the cytokine and antigen binding protein are administered “intermittently” that they may not be administered simultaneously. On page 11 of the Remarks, second sentence of second paragraph, it is stated that the claimed method provides a drug regimen for an effective co-administration of 
Applicant argues (p. 11) that none of the other references teaches an antigen binding protein-free interval between two consecutive doses of anti-CD16A antibody. While this statement is agreed with, it is maintained that Hartmann et al. teaches this. In response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, Hank et al., which addresses the new claims reciting a cytokine dosage limitation, supports the teachings of Romee et al. about the use of cytokines in therapy for their effects on NK cells to enhance antitumor responses. These references support the repeated use of IL-2 with antibody by Hartmann et al.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US Patent 9,284,375 B2 teaches a diabody comprising a variable heavy (VH) and variable light (VL) chain domain that form a CD16A binding site from antibody 3G8 and another VH and VL that form a CD32B binding site from antibody 2B6 (col. 12, lines 53-62, h2B6-h3G8). Treatment of cancer with the diabody is taught, as is the administration with IL-2, which servers to increase the number or activity of effector cells and increase immune response (col. 97, lines 19-35, and col. 98, lines 2-8).  For combination therapy it is also stated (col. 107, lines 20-27) that cyclic administration “involves the administration of a first agent for a period of time, followed by the administration of a second agent and/or third agent for a period of time and repeating this sequential administration. Cycling therapy can reduce the development of resistance to one or more of the therapies, avoid or reduce the side effects of one of the therapies, and/or improve the efficacy of the treatment.” The typical number of cycles is described as from about 2 to 8 (col. 107, lines 35-37). This reference is cumulative with those relied on above to 
	Wu et al. (J. Hematol. Oncol. 8:96, 2015, relied upon above) notes that the 19hr half-life of AMF13 is longer than the smaller bispecific BiTE antibody blinatumomab.
	Blinatumomab (BLINCYTOTM ; https://www.accessdata.fda.gov/drugsatfda_docs/label/2014/125557lbl.pdf) binds CD19 and CD3 and has a half-life of about 2 hours (“Indications and Usage” and section 12.3).  This reference is cited to show there would have been a reasonable expectation of different antigen binding protein forms for which 3 times their half-life would be 20-36 hours or less (see instant claim 31).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claire Kaufman, whose telephone number is (571) 272-0873.  Dr. Kaufman can generally be reached Monday-Friday, 7am-3:30pm, Eastern Time.	
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached at (571) 272-0857.
	Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
does submit a paper by fax, the original signed copy should be retained by the applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Claire Kaufman
/CLAIRE KAUFMAN/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        January 12, 2022